BROGK, Chief Judge.
Defendant argues that it was error to allow the prosecuting witness to testify about the acts of violence without first *314fully establishing the identity of the perpetrator. This-argument is feckless. Before describing what took place, the prosecuting witness identified defendant as the person who flagged him down. In any event the order of proof is in the discretion of the trial judge. State v. Franks, 262 N.C. 94, 136 S.E. 2d 623 (1964). No abuse of discretion has been shown.
Defendant next argues that the evidence does not support a conviction of kidnapping. He cites State v. Knight, 248 N.C. 384, 103 S.E. 2d 452 (1958). In Knight the defendant dragged his victim into the woods for the purpose of blotting out the evidence of the homicide. In this case defendant carried the victim to the apartment for the purpose of committing the offenses of robbery and assault. Defendant also relies on State v. Roberts, 286 N.C. 265, 210 S.E. 2d 396 (1974). In Roberts it was held that where the victim was pulled a distance of only eighty to ninety feet, the requirement of “carrying away” was not satisfied so as to support a conviction of kidnapping. In the present case the distance the victim was carried was not shown, but there is no contention that the victim was not carried away from the immediate vicinity of the ramp from Patton Avenue to the expressway where the original assault upon him was committed. This assignment of error is overruled.
Defendant argues that the charge of common law robbery should have been dismissed. The evidence is sufficient to show that defendant was present and aiding and abetting in the robbery of the victim. This assignment of error is overruled.
No error.
Judges Morris and Hedrick concur.